Citation Nr: 0327199	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left tibial tuberosity injury, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for right hip 
disability secondary to service-connected left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the St. Petersburg, Florida, Regional 
Office (RO).


REMAND

Unfortunately, the issues now on appeal above are not ripe 
for appellate adjudication.  

The veteran contends that his service-connected left knee 
disability is more disabling than the current 10 percent 
rating reflects.  He is currently in receipt of a 10 percent 
evaluation under Diagnostic 5262, for slight impairment of 
the tibia or fibula.  Under that diagnostic code, assignable 
evaluations range from 10 percent for slight disability to 40 
percent for nonunion of the tibia with loose motion requiring 
a brace.  Because, however, there are no recent medical 
findings pertaining to malunion or nonunion, medical evidence 
as to whether, and to what extent the veteran experiences 
these symptoms as a residual of his tibial tuberosity injury 
would be helpful in evaluating the disability under 
consideration.

Also, it is the Board's view that it is appropriate to look 
at the guidelines set forth in additional diagnostic codes 
which clearly encompass the veteran's symptomatology, since 
his rating diagnosis cannot be readily placed under one 
descriptive label.  Specifically, the veteran's service-
connected disability can be evaluated under other disability 
ratings, to include, Diagnostic Code 5257 other impairment of 
the knee.  The record indicates that the veteran occasionally 
uses a cane and thus, that he may have experienced or 
continues to experience instability as a residual of the left 
knee tibial tuberosity injury.  As such, evaluation under 
Diagnostic Code 5257, on the basis of recurrent subluxation 
or lateral instability, may be appropriate.  

Under these circumstances, further examination of the 
veteran's left knee, specifically to obtain medical findings 
and opinion as whether he currently experiences malunion, 
nonunion, or instability in addition to limited and/or 
painful motion due to left knee as residuals of his tibial 
tuberosity injury, is warranted.  Findings as to whether the 
veteran experiences functional loss due to pain, weakness, 
fatigability and/or incoordination would be helpful in 
evaluating the left knee disability.  See 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, supra.  

The veteran has also raised the possibility that he has 
developed a right hip arthritis secondary his service-
connected left knee.  38 C.F.R. § 3.310 (2002).  Moreover, in 
Allen v. Brown, 7 Vet. App. 439, 448 (1993), the U.S. Court 
of Appeals for Veterans Claims, (hereinafter the Court) 
defined aggravation of a non-service-connected disability by 
a service connected disability as any additional impairment 
of earning capacity resulting from an already service-
connected condition, and held that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  

According to a May 2002 VA examination report, the VA 
examiner concluded that there was no relationship between the 
service-connected left knee and right hip arthritis.  Earlier 
in July 2000, during VA outpatient treatment evaluation, the 
examiner noted that the veteran's service-connected left knee 
may contribute to the right hip arthritis.  However, because 
some of the medical findings in the record indicate that some 
manifestations of a hip disorder in this case have been 
bilateral, suggestive of another etiology for the symptoms 
they encompass, additional examination of the veteran is 
required so that bilateral symptoms unrelated to the veteran' 
s service-connected left knee injury may be differentiated 
from symptoms reflective of those injuries.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  Furthermore, it is noted that many notice 
letters are essentially invalid in view of a recent Federal 
Court decision.  Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).  Notice should be given with 
this holding in mind.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the secondary service 
connection and increased rating claims 
currently on appeal.  The letter should 
include specific notice as to the type of 
evidence necessary to substantiate each 
claim.  The notice should be given in 
accordance with the Court cases noted 
above, and other applicable legal 
criteria.

2.  The RO should make arrangements for 
the VA physician who conducted the 
orthopedic examination in May 2002 (or 
another VA physician if this physician is 
not available), to review the record, 
examine the veteran and provide a 
specific medical opinion as to the 
following:

The examiner should indicate whether the 
veteran has either malunion, nonunion or 
instability as residuals of the left knee 
tibial tuberosity injury.  If either 
malunion, recurrent subluxation or 
lateral instability is found, the 
examiner should indicate whether such 
symptoms are best described as slight, 
moderate, or severe.  The examiner should 
also indicate whether the veteran has 
loose motion of the left knee requiring 
use of a brace as a residual of the left 
knee tibial tuberosity injury.  

The examiner should indicate whether, 
during the examination, there is 
objective evidence of left knee pain on 
motion, weakness, excess fatigability, or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which left knee pain begins.  
In addition, based upon the veteran's 
credible assertions and documented 
medical history, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely additional 
functional loss due to pain and any of 
the other factors noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express this in degrees of additional 
range of motion loss.

If a bilateral hip disorder is diagnosed, 
the examiner should indicate whether it 
is medically possible to distinguish the 
symptoms and effects attributable to the 
service-connected left knee disability 
from those attributable to any other 
diagnosed condition.  If it is not 
possible to distinguish any such symptoms 
(and resulting impairment) from those 
attributable to any other disorders 
affecting either or both hips, the 
examiner should clearly so state.  
Conversely, the examiner should expressly 
indicate whether any separately diagnosed 
right hip disability, including 
arthritis, increased in severity as a 
result of the service-connected left knee 
--i.e., an increase in severity or an 
exacerbation of symptoms and, if so, to 
what extent.  If such aggravation is 
found, the increment should be identified 
and defined in terms of actual reported 
findings on examination.

The addendum report must be based on a 
review of the claims folder.  Any opinion 
provided should include discussion of 
specific evidence of record, including 
the July 2000 VA outpatient treatment 
record and the May 2002 VA opinion.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  However, another 
examination of the right hip need not be 
conducted in this case unless the 
physician believes this is necessary.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




